DETAILED ACTION
This action is in response to amendments received on 5/2/2022. Claims 1-10 were previously pending. Claims 5 and 9 have been amended. A complete action on the merits of claims 1-10 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hooven (US Patent. No. 6,086,586) in view of Scheuermann (US Pub. No. 2010/0241204).
Regarding Claim 1, Hooven teaches an electrosurgical device (Figs. 3-6), comprising:
a pair of jaws 22, 24;
at least one electrode 42, 44, 46, 48 supported by one of the pair of jaws (Figs. 3-6); and
a polymer mat positioned in covering relation a portion of the at least one electrode (Col. 4, ll. 46-53), although Hooven teaches the coating material being “polytetreflouroethylene, polypropylene-polystyrene, polycarbonate or ABS”, Hoover is silent in teaching wherein the polymer mat comprises a plurality of polymer fibers having an average width of between 1 and 100 micrometers as claimed.
In the same field of invention, Scheuermann teaches a method of “coating comprises a polymeric nanofiber mesh” disposed on an electrode [0005] and further teaches “The polymeric nanofiber material may include fibers having a diameter ranging from about 10 nm to about 1,000 nm. An exemplary polymeric material from which the nanofiber mesh is derived includes polyetheretherketone ("PEEK"). Alternatively, the nanofibers may be made of polyurethane, polystryrene, polyethylene terephthalate, polymethyl methacrylate, polycarbonate, or any other known polymers that can be used in nanofibers” formed by electrospinning fibers on a conductive surface of an electrosurgical instrument, see [0054] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add the non-stick coating material of Scheuermann on the surfaces of the jaw facing tissue of Hooven’s invention by electrospinning fibers on the surface in view of the teachings of Scheuermann in order to create a porous structure to better aid the non-sticking property of the jaws to tissue. 
Regarding Claim 2, Hooven in view of Scheuermann teaches wherein the polymer mat has a porosity of between                                 
                                    6
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    2.5
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             (to calculate the porosity of the polymer pore volume is divided by the total volume; thereby, as Scheuermann teaches “each of the pores has a diameter ranging from about 1 .mu.m to about 5 .mu.m.” in [0009] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056], also in view of the thickness provided in [0068] and based on the size of the tissue facing surface of Hooven where the coating is positioned, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention that either the porosity of the polymer mat is between                                 
                                    6
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    2.5
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             or it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to choose values for the pore size and total volume of the coating such that the porosity of the polymer mat would be between                                 
                                    6
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    2.5
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233).
Regarding Claim 3, Hooven teaches wherein between 10 and 90 percent of the electrode is exposed (Fig. 5).
Regarding Claim 4, Hooven teaches a method of coating an electrosurgical device, comprising the steps of:
providing an electrosurgical device having a pair of jaws 22, 24 and at least one electrode 42, 44, 46, 48 supported by one of the pair of jaws (Figs. 3-6); and
positioning a polymer mat in covering relation a portion of the at least one electrode (Col. 4, ll. 46-53), although Hooven teaches the coating material being “polytetreflouroethylene, polypropylene-polystyrene, polycarbonate or ABS”, Hoover is silent in teaching wherein the polymer mat comprises a plurality of polymer fibers having an average width of between 1 and 100 micrometers as claimed.
In the same field of invention, Scheuermann teaches a method “coating comprises a polymeric nanofiber mesh” disposed on an electrode [0005] and further teaches “The polymeric nanofiber material may include fibers having a diameter ranging from about 10 nm to about 1,000 nm. An exemplary polymeric material from which the nanofiber mesh is derived includes polyetheretherketone ("PEEK"). Alternatively, the nanofibers may be made of polyurethane, polystryrene, polyethylene terephthalate, polymethyl methacrylate, polycarbonate, or any other known polymers that can be used in nanofibers” formed by electrospinning fibers on a conductive surface of an electrosurgical instrument, see [0054] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add the non-stick coating material of Scheuermann on the surfaces of the jaw facing tissue of Hooven’s invention by electrospinning fibers on the surface in view of the teachings of Scheuermann in order to create a porous structure to better aid the non-sticking property of the jaws to tissue. 
Regarding Claim 5, Hooven teaches wherein the polymer mat has a porosity of between                                 
                                    6
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    2.5
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             (to calculate the porosity of the polymer pore volume is divided by the total volume; thereby, as Scheuermann teaches “each of the pores has a diameter ranging from about 1 .mu.m to about 5 .mu.m.” in [0009] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056], also in view of the thickness provided in [0068] and based on the size of the tissue facing surface of Hooven where the coating is positioned, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention that either the porosity of the polymer mat is between                                 
                                    6
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    2.5
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             or it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to choose values for the pore size and total volume of the coating such that the porosity of the polymer mat would be between                                 
                                    6
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    2.5
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233).
Regarding Claim 6, Hooven teaches wherein between 10 and 90 percent of the electrode is exposed (Fig. 5).
Regarding Claim 7, Hooven in view of Scheuermann teaches wherein the step of positioning a polymer mat in covering relation a portion of the at least one electrode comprising the step of electrospinning a polymer solution to form the plurality of polymer fibers ([0054] of Scheuermann).
Regarding Claim 8, Hooven teaches a method of preventing the adhesion of tissue to an electrosurgical device, comprising the steps of:
providing an electrosurgical device having a pair of jaws 22, 24, at least one electrode 42, 44, 46, 48  supported by one of the pair of jaws (Figs. 3-6), and a polymer mat in covering relation a portion of the at least one electrode (Col. 4, ll. 46-53), closing the electrosurgical device about a portion of tissue to be treated (Fig. 6); and
energizing the electrosurgical device to accomplish a surgical procedure without adhesion of the tissue to the electrode (“the insulating members 52, 54 comprising the tissue contacting surfaces are made of a non-stick, non -conductive material such as polytetreflouroethylene, polypropylene-polystyrene, polycarbonate or ABS. A substantially clear or transparent stick resistant insulating material permits the tissue held between the jaws to be viewed through the top or bottom surfaces of the jaw, thus allowing the operator to view the extent of tissue coagulation”, see Col. 4, ll. 46-53); however, Hoover is silent in teaching wherein the polymer mat comprises a plurality of polymer fibers having an average width of between 1 and 100 micrometers as claimed.
In the same field of invention, Scheuermann teaches a method “coating comprises a polymeric nanofiber mesh” disposed on an electrode [0005] and further teaches “The polymeric nanofiber material may include fibers having a diameter ranging from about 10 nm to about 1,000 nm. An exemplary polymeric material from which the nanofiber mesh is derived includes polyetheretherketone ("PEEK"). Alternatively, the nanofibers may be made of polyurethane, polystryrene, polyethylene terephthalate, polymethyl methacrylate, polycarbonate, or any other known polymers that can be used in nanofibers” formed by electrospinning fibers on a conductive surface of an electrosurgical instrument, see [0054] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add the non-stick coating material of Scheuermann on the surfaces of the jaw facing tissue of Hooven’s invention by electrospinning fibers on the surface in view of the teachings of Scheuermann in order to create a porous structure to better aid the non-sticking property of the jaws to tissue. 
Regarding Claim 9, Hooven teaches wherein the polymer mat has a porosity of between                                 
                                    6
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    2.5
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             (to calculate the porosity of the polymer pore volume is divided by the total volume; thereby, as Scheuermann teaches “each of the pores has a diameter ranging from about 1 .mu.m to about 5 .mu.m.” in [0009] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056], also in view of the thickness provided in [0068] and based on the size of the tissue facing surface of Hooven where the coating is positioned, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention that either the porosity of the polymer mat is between                                 
                                    6
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    2.5
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             or it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to choose values for the pore size and total volume of the coating such that the porosity of the polymer mat would be between                                 
                                    6
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    2.5
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233).
Regarding Claim 10, Hooven teaches wherein between 10 and 90 percent of the electrode  is exposed (Fig. 5).

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “applying a non-stick coating to the electrodes”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant specifically argues that Hooven “does not disclose applying a non-stick coating to the electrodes” and argues that the reference was misinterpreted and “As described throughout Hooven, while the “insulating members” also contact the tissue, the insulating members support the electrode pairs 42, 44 and 46, 48 that are actually energized and used to treat tissue captured in the jaws. Hooven does not disclose coating the electrodes in any way, and only discloses coating the tissue contacting surfaces of the non-conductive insulating members 50 and 52. MPEP § 2143.03(“All Claim Limitations Must Be Considered”).” Examiner respectfully disagrees and maintains that the claims are given the broadest reasonable interpretation and as such the limitation claimed “polymer mat positioned in covering relation a portion of the at least one electrode” does not require the electrode to be directly coated with a non-stick polymer, but to have a non-stick polymer mat “positioned in covering relation a portion of the at least one electrode”. Therefore, by looking at Fig. 5 of Hooven, the non-stick material, which is interpreted to be the polymer mat is positioned in covering relation a portion of the at least one electrode, by being positioned such that at least one of the electrodes is somewhat covered by the polymer mat. 
In response to applicant's argument that Scheuermann is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Hooven and Scheuermann solve the same problem of providing a smooth/non-stick material at the tissue contact area over an electrode for ease of moving the electrode without causing damage to tissue. Both references use similar material and both are directed to medical electrosurgical devices; therefore, they are considered analogous art. In specific Scheuermann teaches “certain lead bodies have transition portions at which two different segments with different characteristics meet, and those transition portions can include changing diameters or outer surfaces or other characteristics that can contact and potentially damage some portion of the patient's tissues (such as an inner wall of an artery or vein) during insertion or retraction. The porous coating can be used to cover such transition portions and thus protect the patient from the potential damage caused by such portions during insertion or retraction” in [0050] and “The polymeric nanofiber material may include fibers having a diameter ranging from about 10 nm to about 1,000 nm. An exemplary polymeric material from which the nanofiber mesh is derived includes polyetheretherketone ("PEEK"). Alternatively, the nanofibers may be made of polyurethane, polystryrene, polyethylene terephthalate, polymethyl methacrylate, polycarbonate, or any other known polymers that can be used in nanofibers” in [0054]. Hooven teaches “The tissue contacting surface of each jaw member is substantially non-conductive, and preferably made of a stick-resistant material, such as polytetrafluoroethylene, polypropylene-polystyrene, polycarbonate or ABS”. Therefore, since both references are directed to use of similar material for a similar purpose they are considered analogous art.
Finally, applicant’s arguments directed to the size and range of the fibers are not found persuasive because the rejection relies on the fact that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794